Citation Nr: 1217549	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-04 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, including as secondary to service-connected right knee arthritis.  

2.  Entitlement to service connection for a skin disorder of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2011, a Travel Board hearing was held at the RO before the undersigned Acting Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.

In May 2011, the Board remanded this matter for additional evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has a left knee disability related to his military service, or that is secondary to his service-connected right knee arthritis.  

2.  The Veteran's current skin disorder of the feet, diagnosed as residuals of tinea pedis, cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, including secondary to right knee arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for skin disorder of the feet, diagnosed as residuals of tinea pedis, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Given the favorable outcome concerning the Veteran's claim seeking service connection for a skin disorder of the feet, no conceivable prejudice to the Veteran could result from the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

As for his left knee disability claim, July 2008 and October 2008 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the July 2008 and October 2008 letters provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Moreover, the provisions of 38 C.F.R. § 3.310, relating to secondary service connection claims, were addressed in July 2008 letter.  Accordingly, the RO satisfied the notice requirements with respect to the issue of service connection for a left knee disability, and there will be no prejudice to the Veteran from any deficiencies of notice.  

The duty to assist the Veteran has also been satisfied.  A determination has been made that the Veteran's records are "fire-related," indicating that his service records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Veteran has been notified of the missing records and he has stated that he is aware of the evidentiary deficiency.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

VA has obtained all of the Veteran's identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Recently, a July 2011 VA examination for joints and August 2011 VA examination for skin disorders were performed by VA examiners that had reviewed the Veteran's claims file, reviewed the history of the disabilities on appeal with the Veteran, conducted a physical examination, and included a rationale for the conclusions reached therein.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In May 2011, the Board remanded this matter to the RO directing that medical opinions concerning the etiology of the Veteran's current left hip and skin disorder of the feet be obtained.  The RO subsequently scheduled the Veteran for the July 2011 VA examination for joints and August 2011 VA examination for skin disorders.  Accordingly, the directives of the Board's March 2010 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

I.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed as a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Left Knee Disability

The Veteran is seeking service connection for a left knee disability.  He contends that this condition was caused or aggravated by his service-connected right knee arthritis.  

As previously stated, the Veteran's service records are unavailable.  According to a letter sent to the appellant in November 2004, the National Personnel Records Center (NPRC) determined that the Veteran's service records were located in an area that suffered a high level of damage as a result of a fire at NPRC in July 1973.

In this case, the Veteran has not alleged having had an injury to his left knee during his military service.  Moreover, complaints of or treatment for a left knee disability are not shown for decades following his separation from military service.  Accordingly, service connection for a left knee disability on a direct basis is not warranted.

Following separation from service in January 1953, the Veteran reported right knee pain in March 1992, and probable tendonitis with mild effusion was noted.

In May 2001 the Veteran was seen for complaints of knee pain.  Crepitus in the knees was noted, and was worse on the right side.  In September 2001, he reported to an emergency room with right knee pain and was diagnosed with arthritis and bursitis.  He stated that he was unaware of any acute injury to the right knee, and stated that the pain had onset two days prior.  

Marked crepitus of the right knee was noted on evaluation in June 2007.  The Veteran was slow to rise from a chair and the assessment was of degenerative arthritis of both knees.  The right knee was worse, and it was noted that the Veteran had a history of thrombophlebitis following an in-service right knee injury.

In October 2007 the Veteran endorsed an eight-week history of right knee and heel pain.  The pain was sharp, severe, and constant.  On physical examination an obvious varus deformity was noted.  He had slight flexion contracture of approximately 8 degrees, and overall flexion was to 115 degrees.  Palpable osteophytes were present along the medial side and the impression was of right knee osteoarthritis.

The Veteran presented with complaints of arthritic knee pain, especially on the right side, in May 2008.  Examination revealed crepitus in both knees with popping on movement, especially on the right.  Pain was present on compression laterally of the right knee.  Radiographic imaging of the right and left knees in June 2008 showed moderate degenerative arthritis.

In September 2009 the Veteran was seen for complaints of bilateral knee pain, worse on the right than the left, which had been going on for "many years."  The Veteran stated that he had first injured his right knee during service and had complaints of occasional swelling, clicking and buckling.  Radiographic imaging revealed degenerative changes in all compartments of the knees.  There were no fractures or destructive processes and no joint effusion.  The impression was of degenerative changes.

A March 2009 letter from Dr. R.D.H. indicated that a traumatic injury to the Veteran's right knee "may have accelerated" arthritis currently seen in that knee.  It was for this reason that Dr. R.D.H. suspected that arthritis in the right knee was more severe than that of the left knee.  In November 2011 Dr. R.D.H. repeated his opinion that the Veteran's inservice injury "may have promoted to some degree the development of osteoarthritis."
 
In July 2011, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims filed had been reviewed, and the report included a detailed summary of the medical evidence of record.  Following his discharge from the service, the Veteran indicated that he was employed as a brick mason supervisor.  He reported that he had retired at the age of 66.  Physical examination of both knees was conducted, and the report concluded with an impression of degenerative arthritis of the right and left knee, moderate to moderately severe in degree.  The VA examiner opined that the Veteran's current left knee disability was less likely as not related to his military service.  In support of this opinion, the VA examiner noted that there were no entries of significant injury or complaints in regards to the left knee while on active duty.  The VA examiner further opined that the Veteran's left knee disability was less likely as not related to his service-connected right knee disability.  In support of this conclusion, the VA examiner noted that the Veteran's right and left knee did not exhibit any mal-alignment other than mild genu varus and there was no significant instability of either.

The Board finds the absence of a notation of left knee disability for over 45 years after his separation from service, and the VA examiner's opinion that the Veteran's left knee disability was less likely than not related to his military service or his service-connected right knee disability, to be by far the most probative evidence of record on whether the Veteran currently has a left knee disability related to his military service, or that is secondary to his service-connected right knee arthritis.  

The Veteran has not claimed having had an injury to his left knee during service.  See Jandreau v. Nicholson, supra.  Moreover, while the Veteran is competent to testify as what he experiences, he is not competent to state that his current right knee arthritis has caused or aggravated beyond its natural progress his current left knee disability; and to the extent his allegations contend that it has, they are far less probative than the medical evidence of record to the contrary.

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and service connection for a left knee disability is not warranted.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

B.  Skin Disorder of the Feet

The Veteran is seeking service connection for a skin disorder of the feet.  At his February 2011 Board hearing, he testified that many soldiers developed athlete's foot during his military service; that he had this condition since his military service; that he had self treated this condition since his discharge from the military; and that he has also sought medical treatment for it at times over the years.

As previously stated, the Veteran's service records are unavailable.  According to a letter sent to the appellant in November 2004, the NPRC determined that the Veteran's service records were located in an area that suffered a high level of damage as a result of a fire at NPRC in July 1973.

The Veteran's statements are competent evidence to relate a history of tinea pedis during service.  Further, there is no reason to doubt the credibility of his statements and testimony.  Accordingly, the Board concludes that the Veteran developed tinea pedis during service.

The law does not require evidence of a chronic disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In August 2011, a VA examination for skin disorders was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the report included a historical summary of the Veteran's condition, including noting treatment records showing post service treatment for this condition in 1981 and 1992.  Following a physical examination, the report concluded with an assessment of historical evidence of chronic tinea pedis ("athlete's foot").  The VA examiner opined that it was unlikely that this condition was a manifestation of or secondary to the Veteran's service-connected erythema multiforme.  The VA examiner further opined that it is at least as likely as not that the Veteran's current foot-related skin disorder (tinea pedis or "athletes foot") is related to his military service.  In support of this opinion, the VA examiner noted that there is clear evidence in literature that this problem can originate in or is otherwise related to shower or bath areas, particularly in communal shared environments such as in the military.  The VA examiner also noted, however, that this can be a problem for individuals even with no history of exposure to such communal showers.

In conclusion, the Board finds an approximate balance of positive and negative evidence regarding this issue.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for skin disorder of the feet, diagnosed as residuals of tinea pedis, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a left knee disability, including secondary service-connected right knee arthritis is denied.

Service connection for a skin disorder of the feet, diagnosed as residuals of tinea pedis, is granted.



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


